Citation Nr: 0102952	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for dry eyes 
ameibomitis (claimed as residuals of a right eye injury).

2.  Evaluation of left knee disability, rated as 
noncompensably disabling from August 1, 1998.

3.  Evaluation of right knee disability, rated as 
noncompensably disabling from August 1, 1998.

4.  Evaluation of residuals of a left 5th metatarsal 
fracture, rated as noncompensably disabling from 
August 1, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for dry eyes ameibomitis (claimed as 
residuals of a right eye injury).  The RO also granted claims 
of entitlement to service connection for left and right knee 
disabilities, and residuals of a left 5th metatarsal 
fracture.  Noncompensable ratings for each service-connected 
disability were assigned effective from the day following the 
veteran's separation from active military service - 
August 1, 1998.  The veteran testified at a hearing at the RO 
in February 2000.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection - in this case, 
August 1, 1998.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law also contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
service connection or rating claims in the context of the new 
law, and the veteran has not had an opportunity to prosecute 
his claims in that context, it would be potentially 
prejudicial to the appellant if the Board were to issue a 
decision at this time.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the matter to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (57 Fed. Reg. 49,747 (1992)). 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA orthopedic 
examination because the medical evidence of record is 
inadequate for determining whether the veteran's service-
connected left or right knee disabilities as well as 
residuals of a left 5th metatarsal fracture warrant a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257 and 5010 (each knee) and 5283 (5th metatarsal).

The Board notes that the veteran's service-connected left and 
right knee disabilities have been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 - 5257 as zero percent 
disabling.  This manner of rating suggests that the veteran's 
arthritis (see September 1998 VA x-ray report) has been 
evaluated as other impairment of the knee, namely recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.27 (2000).  
Nevertheless, because the underlying disease process has been 
identified as arthritis, factors such as limitation of motion 
or pain with use are to be considered when evaluating the 
disability. VAOPGCPREC 23 - 97 (July 1, 1997).  Accordingly, 
because rating criteria relative to limitation of motion 
require consideration of 38 C.F.R. §§ 4.40, 4.45, see DeLuca 
v. Brown, 8 Vet. App. 202 (1995), consideration must now be 
given to the degree of any functional loss caused by pain 
such as has been complained of by the veteran.

The Board finds that, given the veteran's recently made 
argument that he experiences pain and stiffness, experiences 
a greater functional loss upon prolonged use of each knee and 
due to residuals of left 5th metatarsal fracture, further 
evidentiary development is required.  This is so because the 
available medical evidence does not contain information 
relating to application of 38 C.F.R. §§ 4.40, 4.45 (2000).  
The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45 (2000) 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  Because the veteran has 
arthritis and has complained of problems such as pain, 
problems which are not contemplated by the rating under 
Diagnostic Code 5257, see VAOPGCPREC 23-97, this sort of 
DeLuca-type analysis is now required in the veteran's case.

VA examinations were conducted in September 1998 and 
March 2000; however, it does not appear that any examiner 
undertook a sufficient DeLuca-type assessment.  In other 
words, the full extent of left knee, right knee, or left 5th 
metatarsal impairment, especially with repeated or prolonged 
use, is not clear.  Another examination is necessary to 
provide specific information regarding any functional loss 
that the veteran may experience as a result of any pain or 
flare-up, expressed in terms of loss of motion beyond any 
loss shown on clinical evaluation.  See DeLuca, 8 Vet. App. 
at 206 (examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups").  Therefore, a 
remand is required for a new examination.

Turning to the issue of entitlement to service connection for 
dry eyes ameibomitis (claimed as residuals of a right eye 
injury), the Board notes that the veteran contends that he 
suffers from a right eye disability as a result of an eye 
injury during service in April 1990, when he was poked in the 
right eye with a twig.  When examined by VA in October 1998, 
the assessment was dry eyes ameibomitis.  The examiner opined 
that it is more likely that this is something that would have 
happened over time as opposed to that specific injury [in 
service].  When examined by VA in March 2000, by the same 
physician who had examined the veteran in October 1998, it 
was noted that repeat findings were consistent with the 
veteran's complaints of the right eye being worse than the 
left eye, but that there were no clinical findings to suggest 
this.  The examiner noted that the dilemma involved the 
identification of objective findings that matched the 
veteran's symptoms and that he would need to review the 
claims file, which he did in April 2000.  In his April 2000 
opinion, the examiner noted that there were a couple of 
instances that could be causing the veteran's eye pain 
including recurrent corneal erosion related to the injury, a 
deeper injury, or due to symptoms of dry eye itself.  The 
examiner opined that there was no conclusive evidence in the 
claims file to denote that this was related to the injury.

While the record contains the veteran's service medical 
records, VA examination reports, written statements, and 
hearing testimony from the veteran wherein he alleged that he 
suffered from an eye disability, the Board finds that further 
evidentiary development is necessary to obtain more 
definitive evidence on this point.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, a new examination is 
necessary.  This action is deemed to be consistent with the 
mandate of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
the eyes or the knees that has not 
already been made part of the record, if 
any, and ensure that all pertinent 
records of VA and private treatment have 
been procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA eye 
examination, by an ophthalmologist who 
has not previously examined the veteran, 
to determine if the veteran currently has 
any eye disability attributable to 
military service.  The claims folder, 
with any evidence obtained pursuant to 
the requests above, must be reviewed by 
the examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed eye disability 
originated in, or is otherwise traceable 
to, military service, including whether 
such disability(ies) is/are the result of 
an in-service right eye injury.  The 
rationale for the opinions by the 
examiner should be set forth in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, the 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record.

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the current severity and 
characteristics of the service-connected 
left knee, right knee, and residuals of a 
left 5th metatarsal fracture.  The 
rationale for the examiner's opinions 
should be explained in detail.  All 
opinions should be explained in light of 
the opinions already of record.  See 
discussion, supra.  The examiner should 
point to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

With respect to the left and right knee, 
the examiner should make all findings 
necessary to determine the current 
severity of the service-connected left or 
right knee debility.  See DeLuca, supra.  
Any indicated studies should be 
accomplished.  The examiner should 
describe any recurrent subluxation or 
lateral instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether 
either knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  If the veteran is examined at a 
point of maximum debility, this should be 
noted.  The examiner should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's complaints.  

With respect to residuals of a left 5th 
metatarsal fracture, the examiner should 
make all findings necessary to determine 
the current severity of the service-
connected left 5th metatarsal fracture 
debility.  See DeLuca, supra.  Any 
indicated studies should be accomplished.  
The examiner should conduct range of 
motion studies, and then describe all 
symptomatology attributable to the 
service-connected disability.  The 
examiner should, if feasible, distinguish 
any disability of the veteran's left foot 
that is not due to service.  The examiner 
should state whether the disability 
manifested by the veteran's left 5th 
metatarsal is best characterized as 
"mild," "moderate," or "severe."  The 
examiner should render an opinion as to 
the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should, 
if feasible, portray these factors in 
terms of additional loss in range of 
motion due to these factors.  See DeLuca, 
supra.  If these determinations cannot be 
made, the examiner should so indicate and 
explain why this cannot be done.  If the 
veteran is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also explain whether 
there is adequate pathology demonstrated 
to support each of the veteran's 
complaints.  

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  With respect 
to the left and right knee issue, 
consideration should be given to whether 
separate ratings ought to be assigned for 
either knee.  VAOPGCPREC 23-97.  Then, 
the RO should re-adjudicate the rating 
claims and consider whether a "staged" 
rating is appropriate.  Fenderson, 
12 Vet. App. at 119.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for a scheduled examination, the SSOC 
should refer to the provisions of 
38 C.F.R. § 3.655 (2000) and explain the 
effect of this regulation on the 
veteran's claims.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


